Case 3:19-cr-00169-HTW-LRA Document 1-1 Filed 08/20/19 Page 1of1

CRIMINAL CASE COVER SHEET
U.S. District Court
PLACE OF OFFENSE:

RELATED CASE INFORMATION: B/ILN 0 of

CIty: SUPERSEDING INDICTMENT DOCKET #
SAME DEFENDANT NEW DEFENDANT
COUNTY: SCOTT MAGISTRATE JUDGE CASE NUMBER

 

R 20/ R 40 FROM DISTRICT OF

 

 

        
              

DEFENDANT INFORMATION:
SOUTHERN DISTRICT OF MISSISSIPPI
JUVENILE: ___YES _X__No FILE
MATTER TO BE SEALED: YES x NO AUG 20 2019
“ARTHUR JOHNSTON
NAME/ALIAS: EDELFO RAMIREZ-RAMOS a/k/a Jesus Villarreal BY ep

 

U.S. ATTORNEY INFORMATION:

 

 

AUSA: JOHN A. MEYNARDIE BAaR# 9912
INTERPRETER: No X YES LISTLANGUAGE AND/OR DIALECT: SPANISH
LOCATION STATUS: ARREST DATE

 

ALREADY IN FEDERAL CUSTODY AS OF

 

ALREADY IN STATE CUSTODY ON PRETRIAL RELEASE

U.S.C. CITATIONS:

>

TOTAL# OF COUNTS: _3 PETTY MISDEMEANOR 3. FELONY

CLERK'S OFFICE USE ONLY INDEX KEY/CODE DESCRIPTION OF OFFENSE CHARGED COUNT(S)

 

 

 

 

 

 

Set 1 _18:911.F 18 USC § 911 False Representation of U.S. Citizenship 1
Set 2 _18:1546.F 18 USC § 1546(a) Fraud and Misuse of VISA/PERMITS 2
Set 3 _42:408.F 42 USC §408(a)(7)(B) Misuse of Social Security Number 3

 

 

Date: 9 SIGNATURE OF wei, 2

av Tow Weprurl ie

Revised 2/26/2010
